Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 1 of 15 Page ID #:106



  1   FARHAD NOVIAN (SBN 118129)
      farhad@novianlaw.com
  2   MICHAEL O’BRIEN (SBN 277244)
  3   michaelo@novianlaw.com
      ALEXANDER BRENDON GURA (SBN 305096)
  4   gura@novianlaw.com
  5   NOVIAN & NOVIAN, LLP
      1801 Century Park East, Suite 1201
  6   Los Angeles, California 90067
  7   Telephone: (310) 553-1222
      Facsimile: (310) 553-0222
  8

  9   Attorneys for Plaintiff TRILLER FIGHT CLUB II LLC

 10                       UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA

 12   TRILLER FIGHT CLUB II LLC, a            CASE NO.: 2:21-CV-03942
 13   Delaware limited liability company,
                                              FIRST AMENDED COMPLAINT
 14               Plaintiff,                  FOR:
 15                                             1. COPYRIGHT INFRINGEMENT
            vs.                                 2. VIOLATION OF THE FEDERAL
 16                                                COMMUNICATIONS ACT:
 17   TED ENTERTAINMENT, INC., a                   47 U.S.C. § 605
      California corporation; ETHAN KLEIN,      3. VIOLATION OF THE FEDERAL
 18   an individual; HILA KLEIN, an                COMMUNICATIONS ACT:
 19   individual; and DOES 1-10,                   47 U.S.C. § 553
                                                4. CONVERSION
 20               Defendants.                   5. VIOLATIONS OF THE
 21                                                COMPUTER FRAUD AND
                                                   ABUSE ACT:
 22                                                18 U.S.C. § 1030
 23                                             6. VICARIOUS COPYRIGHT
                                                   INFRINGEMENT
 24

 25                                           JURY TRIAL DEMANDED
 26
 27

 28


                                 FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 2 of 15 Page ID #:107



  1         Plaintiff Triller Fight Club II LLC, a Delaware limited liability company
  2   (“Plaintiff” or “Triller”) hereby complains against Defendants Ted Entertainment, Inc.
  3   (“Ted”), Ethan Klein (“Mr. Klein”), Hila Klein (“Mrs. Klein”), and Does 1-10,
  4   alleging as follows:
  5                               NATURE OF THIS ACTION
  6         1.     Plaintiff is the copyright owner and publisher of the Triller Fight Club
  7   broadcast of the “Jake Paul vs. Ben Askren” boxing event, including all undercard
  8   bouts and the entire television broadcast, exhibited via closed circuit television and via
  9   encrypted satellite signal (hereinafter referred to as the “Broadcast”). The Broadcast
 10   originated via satellite uplink and was subsequently re-transmitted to cable systems
 11   and satellite companies via satellite signal and/or retransmitted via satellite signal to
 12   licensed content distributors such as Plaintiff’s authorized online platforms. Plaintiff
 13   institutes this action to obtain remedy for—and to permanently hinder—the blatantly
 14   unlawful infringement and rampant theft of its copyrighted work by Defendants.
 15         2.     Defendants own and operate the YouTube channel located at
 16   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw,                          which
 17   unlawfully uploaded, distributed, and publicly displayed, without authorization, the
 18   Broadcast to the users of the aforementioned YouTube channel. Specifically, upon
 19   information and belief, and as shown in the below screenshot, Defendants uploaded
 20   all or a substantial portion of Broadcast, with no supplemental commentary or other
 21   attempt at transformation, as an “Unlisted” video on YouTube (the “Unlisted Video”),
 22   and made the URL for the Unlisted Video available through Defendants’ YouTube
 23   video entitled “Jake Paul Fight Was A Disaster – H3 Podcast # 244,” available at
 24   https://youtu.be/bfKPts4BJkA.
 25   ///
 26   ///
 27   ///
 28   ///
                                                  1
                                   FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 3 of 15 Page ID #:108



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18         3.    Defendants acted knowingly, willfully, unlawfully and with blatant
 19   disregard to Plaintiff’s copyright in the Broadcast by uploading, distributing, and
 20   publicly displaying, without authorization, the Broadcast through the aforementioned
 21   YouTube channel and personally profiting therefrom, including via the generation of
 22   ad revenue due to consumers’ interest in the Broadcast.
 23         4.    Upon information and belief, Defendants’ calculated and reprehensible
 24   infringement, theft, and other unlawful acts—committed in knowing violation of the
 25   law—has resulted in damages suffered by Plaintiff in excess of $50,000,000.00, by
 26   stealing and diverting upwards of 1,000,000 unique viewers of the illegal and
 27   unauthorized viewings of the Broadcast from Plaintiff.
 28         5.    Upon information and belief, through their egregious conduct,
                                               2
                                  FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 4 of 15 Page ID #:109



  1   Defendants unlawfully facilitated, participated, and induced other users to engage in
  2   the unauthorized reproduction, adaptation, distribution and public display of Plaintiff’s
  3   copyrighted Broadcast.
  4                              JURISDICTION AND VENUE
  5         6.     The Court has subject matter jurisdiction pursuant to 17 U.S.C. § 101, et
  6   seq. and 28 U.S.C. § 1331, which states that district courts shall have original
  7   jurisdiction over all civil actions arising under the Constitution, laws, or treaties of the
  8   United States. This Court also has subject matter jurisdiction pursuant to 28 U.S.C.
  9   § 1338 (a), which states that district courts shall have original jurisdiction of any civil
 10   action arising under any Act of Congress relating to patents, plant variety protection,
 11   copyrights and trademarks.
 12         7.     Venue is proper in this Court pursuant to 28 U.S.C § 1391(b)(2) because
 13   Defendants reside in this judicial district. Alternatively, venue is also proper in this
 14   Court pursuant to 28 U.S.C § 1391(b)(2) because a substantial part of the events or
 15   omissions giving rise to the claims occurred in this District, and because Defendants’
 16   unlawful actions were directed at this District.
 17                                              PARTIES
 18         8.     Plaintiff is a limited liability company incorporated under the laws of
 19   Delaware and having its principal place of business in the State of California.
 20         9.     Plaintiff is engaged in the business of distributing its copyrighted
 21   materials as defined in 17 U.S.C. § 101, and offering such content, including the
 22   Broadcast, for purchase on a Pay-Per-View basis to its paying customers over the
 23   internet or via cable or satellite TV. Plaintiff invests substantial money, time, and effort
 24   in advertising, promoting, selling, and licensing programming such as the Broadcast.
 25         10.    Plaintiff owns the copyrights to the Broadcast. As the exclusive owner of
 26   the Copyright in its programing, including but not limited to the Broadcast, Plaintiff
 27   possesses the exclusive rights to, inter alia, exhibit, distribute, disseminate and
 28   perform the Broadcast publicly.
                                                   3
                                    FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 5 of 15 Page ID #:110



  1         11.     Defendant Ted is a corporation registered to conduct business in the State
  2   of California. Upon information and belief, Ted—through its Chief Executive Officer
  3   Mr. Klein and its Secretary Mrs. Klein—owns and operates the YouTube channel
  4   located at https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw for the
  5   purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
  6   and live programing of audiovisual materials between users of the website. Those
  7   materials include programming owned and/or controlled by Plaintiff, including the
  8   Broadcast, which was offered by Ted through its illegal uploading and distribution of
  9   the Broadcast.
 10         12.     Upon information and belief, Defendant Mr. Klein is an individual
 11   residing in the State of California. Upon information and belief, Defendant Mr. Klein
 12   is the Chief Executive Officer of Ted, and is responsible for the content uploaded to
 13   and         shared      via      the      YouTube         channel         located     at
 14   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw.                           Upon
 15   information and belief, Defendant Mr. Klein created and uploaded the Unlisted Video,
 16   and upon information and belief, Defendant Mr. Klein created and uploaded the
 17   YouTube video entitled “Jake Paul Fight Was A Disaster – H3 Podcast # 244,”
 18   available at https://youtu.be/bfKPts4BJkA, in which the URL for the Unlisted Video
 19   was made available to the public.
 20         13.     Upon information and belief, Defendant Mrs. Klein is an individual
 21   residing in the State of California. Upon information and belief, Defendant Mrs. Klein
 22   is the Secretary of Ted, and is responsible for the content uploaded to and shared via
 23   the                  YouTube              channel               located               at
 24   https://www.youtube.com/channel/UCLtREJY21xRfCuEKvdki1Kw.                           Upon
 25   information and belief, Defendant Mrs. Klein created and uploaded the Unlisted
 26   Video, and upon information and belief, Defendant Mrs. Klein created and uploaded
 27   the YouTube video entitled “Jake Paul Fight Was A Disaster – H3 Podcast # 244,”
 28   available at https://youtu.be/bfKPts4BJkA, in which the URL for the Unlisted Video
                                                 4
                                     FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 6 of 15 Page ID #:111



  1   was made available to the public.
  2                                ALTER EGO ALLEGATIONS
  3         14.    Upon information and belief, at all relevant times, there existed a unity of
  4   interest between Defendants Ted, Mr. Klein, and Mrs. Klein such that any
  5   individuality or separateness between Ted, on the one hand, and Mr. and Mrs. Klein,
  6   on the other, has ceased. Ted is the alter ego of Mr. and Mrs. Klein in that:
  7                a. Ted is, and at all relevant times was, a mere shell, instrumentality, and
  8                   conduit through which Mr. and Mrs. Klein carried on business in the
  9                   name of Ted, while exercising complete control and dominance over
 10                   Ted, its business and assets, to such an extent that any individuality or
 11                   separateness between Ted and Mr. and Mrs. Klein did not exist.
 12                b. Ted was conceived, intended, and used by Mr. and Mrs. Klein as a
 13                   device to avoid liability and for the purpose of substituting an
 14                   undercapitalized entity—namely, Ted—in the place of Mr. and Mrs.
 15                   Klein, and each of them. Ted is, and at all times herein mentioned
 16                   was, so inadequately capitalized that, compared with the business
 17                   done by Mr. and Mrs. Klein and the risks of loss, their capitalization
 18                   was illusory and trifling. In addition, many assets of Ted were
 19                   transferred without adequate consideration to Mr. and Mrs. Klein.
 20                c. Mr. and Mrs. Klein diverted assets from Ted to and among themselves
 21                   to suit their own convenience in carrying out business matters which
 22                   were and should have been the domain of Ted.
 23                d. Ted is, and at all times herein mentioned was, controlled, dominated,
 24                   and operated by Mr. and Mrs. Klein, and each of them, as their alter
 25                   ego, in that the activities and business of Ted were carried out without
 26                   annual meetings, and without keeping records or minutes of any
 27                   proceedings, or maintainin written resolutions.
 28         15.    Adherence to the fiction of the separate existence of Ted and Mr. and
                                                 5
                                   FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 7 of 15 Page ID #:112



  1   Mrs. Klein would permit an abuse of the corporate privilege and would sanction fraud,
  2   promote injustice, and otherwise aid in the commission of unlawful conduct. This is
  3   true because, as Plaintiff is informed and believes, at all relevant times, Defendants
  4   were commingling assets in a manner that allowed Defendants to utilize and freely
  5   transfer those assets amongst themselves. The commingling of assets and unlawful
  6   business conduct, as alleged more fully herein, by Defendants was intended, among
  7   other things, to allow Mr. and Mrs. Klein to avoid liability to Plaintiff and others.
  8                                        COUNT ONE
  9                                 (Copyright Infringement)
 10         16.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 11   and every allegation of preceding and subsequent paragraphs as though fully set forth
 12   herein.
 13         17.    Plaintiff is the owner of the copyrights to the Broadcast, including all
 14   undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
 15   not limited to, all moving images and other audio/video content which were
 16   broadcasted via encrypted satellite signal. The Broadcast originated via satellite
 17   uplink and were subsequently retransmitted to cable systems and satellite companies
 18   via satellite signal and/or retransmitted via satellite signal to licensed content
 19   distributors such as Plaintiff’s authorized, online platforms.
 20         18.    As the copyright holder to the rights of the Broadcast, Plaintiff has the
 21   exclusive right to copy, publicly perform and distribute it.
 22         19.    Defendants failed to obtain the proper authority or license from Plaintiff
 23   to copy, publicly perform, or distribute the Broadcast.
 24         20.    Upon information and belief, Defendants illegally copied, uploaded,
 25   publicly performed, and distributed the Broadcast via the internet with full knowledge
 26   that the Broadcast could only be obtained by purchasing a license from Plaintiff.
 27         21.    Defendants utilized various torrent and streaming websites such as
 28   https://youtube.com to upload, distribute, and publicly display the Broadcast to the users

                                                  6
                                   FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 8 of 15 Page ID #:113



  1   of such website in direct violation of the exclusive rights owned by Plaintiff.
  2         22.    Specifically, upon information and belief, Defendants obtained the
  3   Broadcast through internet websites, cable and/or satellite Pay-Per-View purchase
  4   intended for private, non-commercial viewing, and subsequently illegally re-
  5   transmitted the Broadcast and publicly exhibited the Broadcast by illegally copying
  6   and uploading the Broadcast to torrent and streaming websites such as
  7   https://youtube.com, including via the Unlisted Video, and made the Unlisted Video
  8   available for other users to illegally view, download, access, share, and distribute the
  9   Broadcast.
 10         23.    Defendants have infringed on Plaintiff’s copyright in the Broadcast by
 11   reproducing, adapting distributing, uploading, copying, and publicly displaying the
 12   copyrighted works without Plaintiff’s authorization in violation of the Copyright Act,
 13   17 U.S.C. § 501, and have recouped profits from the aforementioned websites through
 14   users’ payments to Defendants or through advertising revenue generated through the
 15   websites.
 16         24.    Defendants’ acts of infringement were willful, in blatant disregard of, and
 17   committed with indifference to Plaintiff’s rights.
 18         25.    By reason of Defendants’ conduct as described herein, Defendants
 19   willfully violated 17 U.S.C. § 501.
 20         26.    Due to Defendants’ acts of copyright infringement as alleged herein,
 21   Defendants have obtained direct and indirect profits Defendants would not otherwise
 22   have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff
 23   is entitled to disgorgement of Defendants’ profits directly and indirectly attributable
 24   to Defendants’ infringement of the Broadcast, in an amount to be established at trial,
 25   but in no event less than $50,000,000.00.
 26         27.    Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
 27   17 U.S.C. § 505.
 28   ///
                                                  7
                                   FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 9 of 15 Page ID #:114



  1                                       COUNT TWO
  2             (Violation of the Federal Communications Act, 47 U.S.C. § 605)
  3          28.    Plaintiff hereby realleges, and by this reference incorporates herein, each
  4   and every allegation of preceding and subsequent paragraphs as though fully set forth
  5   herein.
  6          29.    Plaintiff is the owner of the Broadcast, including all undercard matches
  7   and the entire television broadcast, aired via closed circuit television and via encrypted
  8   satellite signal.
  9          30.    The Broadcast was available for non-commercial, private viewing
 10   through Plaintiff, its authorized online vendors, as well as through Pay-Per-View
 11   purchase through authorized satellite TV providers. Defendants, in a calculated effort
 12   to use Plaintiff’s Broadcast for its own commercial benefit, obtained access to
 13   Plaintiff’s Broadcast and uploaded it to torrent and streaming websites such as
 14   https://youtube.com, including via the Unlisted Video.
 15          31.    In order to purchase and view the Broadcast through a satellite TV
 16   provider intended for private, non-commercial viewing, an individual purchaser was
 17   subject to the copyright language contained therein which expressly stated that the
 18   “unauthorized reproduction or distribution of the copyrighted work is illegal.”
 19          32.    Upon information and belief, with full knowledge that the Broadcast was
 20   not to be received, distributed, reproduced and or publicly exhibited by individuals
 21   unauthorized to do so, Defendants, without authorization from Plaintiff, unlawfully
 22   intercepted, received and/or de-scrambled Plaintiff’s satellite signal for purposes of
 23   direct commercial advantage and subsequently divulged the Broadcast to the public
 24   by copying and distributing said Broadcast to the users of the aforementioned website
 25   in exchange for payments to aid, encourage, support, or otherwise endorse Defendants’
 26   infringing conduct.
 27          33.    47 U.S.C. § 605(a) prohibits the unauthorized reception and publication
 28   or use of communications such as the Broadcast for which Plaintiff had the distribution
                                                  8
                                    FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 10 of 15 Page ID #:115



  1   rights thereto.
  2         34.    By reason of Defendants’ conduct as described herein, Defendant
  3   willfully violated 47 U.S.C. § 605(a)
  4         35.    As a proximate result of Defendants’ willful violation of 47 U.S.C. §
  5   605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.
  6   § 605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47
  7   U.S.C. § 605(e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00.
  8         36.    Pursuant to 47 U.S.C. § 605, Plaintiff is also entitled to an award of full
  9   costs, interest and reasonable attorney’s fees.
 10                                      COUNT THREE
 11             (Violation of the Federal Communications Act, 47 U.S.C. § 553)
 12         37.    Plaintiff hereby realleges, and by this reference incorporates herein, each
 13   and every allegation of preceding and subsequent paragraphs as though fully set forth
 14   herein.
 15         38.    Upon information and belief, Defendants willfully and unlawfully
 16   accessed, received, and subsequently re-transmitted the Broadcast over a cable TV or
 17   internet system while knowing that it was unauthorized to do so.
 18         39.    47 U.S.C. § 553 prohibits the unauthorized reception of any
 19   communications service offered over a cable system such as the transmission of the
 20   Broadcast for which Plaintiff holds the copyright ownership thereto.
 21         40.    Upon information and belief, Defendants knowingly, willfully and
 22   unlawfully accessed, received and subsequently re-transmitted the Broadcast when it
 23   was offered via a cable TV or internet subscription without the authorization from
 24   Plaintiff and without paying Plaintiff the appropriate Pay-Per-View fee.
 25         41.    By reason of Defendants’ conduct as described herein, Defendants
 26   willfully violated 47 U.S.C. §553.
 27         42.    As a proximate result of Defendants’ willful violation of 47 U.S.C. § 553,
 28   Plaintiff is entitled to damages in an amount, in the discretion of this Court, of up to
                                                  9
                                   FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 11 of 15 Page ID #:116



  1   the maximum amount of $60,000.00, plus the recovery of full costs, interest and
  2   reasonable attorney’s fees, in the discretion of this Court.
  3                                       COUNT FOUR
  4                                        (Conversion)
  5           43.   Plaintiff hereby realleges, and by this reference incorporates herein, each
  6   and every allegation of preceding and subsequent paragraphs as though fully set forth
  7   herein.
  8           44.   Plaintiff, at all relevant times, owned, possessed, and had the right to
  9   possess the copyrights to the Broadcast.
 10           45.   By virtue of Defendants’ conduct as set forth herein, Defendants
 11   knowingly and intentionally substantially interfered with Plaintiff’s property by
 12   unlawfully converting it for their own commercial use, benefit, and private financial
 13   gain.
 14           46.   Defendants’ acts of conversion were done without Plaintiff’s consent and
 15   with the objective of depriving Plaintiff of its copyright ownership for Defendants’
 16   direct commercial benefit, advantage and private financial gain.
 17           47.   As a proximate result of Defendants’ wrongful conversion of the
 18   Broadcast, Plaintiff suffered damages in an amount subject to proof at trial but in no
 19   event less than $50,000,000.00.
 20                                       COUNT FIVE
 21           (Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030)
 22           48.   Plaintiff hereby realleges, and by this reference incorporates herein, each
 23   and every allegation of preceding and subsequent paragraphs as though fully set forth
 24   herein.
 25           49.   Upon information and belief, Defendants, without authorization or by
 26   exceeding the scope of granted authorization, accessed a protected computer
 27   containing Plaintiff’s live internet streams of the Broadcast, and knowingly and with
 28   the intent to defraud, unlawfully copied, distributed, and publicly displayed the
                                                 10
                                    FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 12 of 15 Page ID #:117



  1   Broadcast.
  2         50.    Upon information and belief, as a proximate result of Defendants’
  3   unlawful and fraudulent conduct as set forth herein, Defendants obtained the valuable
  4   copyrighted Broadcast and subsequently uploading, distributing, and publicly
  5   displaying the Broadcast via the internet on websites such as https://youtube.com.
  6                                        COUNT SIX
  7                           (Vicarious Copyright Infringement)
  8         51.    Plaintiff hereby realleges, and by this reference incorporates herein, each
  9   and every allegation of preceding and subsequent paragraphs as though fully set forth
 10   herein.
 11         52.    Plaintiff is the owner of the copyrights to the Broadcast, including all
 12   undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
 13   not limited to, all moving images and other audio/video content which were
 14   broadcasted via encrypted satellite signal. The Broadcast originated via satellite
 15   uplink and were subsequently retransmitted to cable systems and satellite companies
 16   via satellite signal and/or retransmitted via satellite signal to licensed content
 17   distributors such as Plaintiff’s authorized, online platforms.
 18         53.    Upon information and belief, Defendants directly infringed on Plaintiff’s
 19   Broadcast by illegally uploading the Broadcast and/or portions thereof via the internet
 20   on websites such as https://youtube.com in direct violation of Plaintiff’s exclusive
 21   copyright.
 22         54.    Upon information and belief, Defendants encouraged online users to
 23   copy, share, download, distribute, and share content, including the Broadcast, on the
 24   aforementioned websites, and Defendants facilitated, participated in and induced users
 25   to engage in the unauthorized reproduction, adaptation, public display and public
 26   performance of programming containing Plaintiff’s copyrighted Broadcast.
 27         55.    Defendants had the right and ability to control and prevent the users on
 28   such aforementioned websites from directly accessing and infringing on Plaintiff’s
                                                 11
                                   FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 13 of 15 Page ID #:118



  1   Broadcast which was copied, uploaded, and distributed by Defendants.
  2         56.    Defendants derived a financial benefit from such users’ activities on the
  3   aforementioned websites by directing such users to external and/or shareable payment
  4   links, such as PayPal links, whereby users could remit direct payments to Defendants
  5   in order to compensate, fund and endorse each respective Defendants’ infringement of
  6   Plaintiff’s Broadcast.
  7         57.    By reason of Defendants’ conduct as described herein, Defendants
  8   willfully violated 17 U.S.C. § 501.
  9         58.    Due to Defendant’s acts of copyright infringement as alleged herein,
 10   Defendants have obtained direct and indirect profits Defendants would not otherwise
 11   have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff is
 12   entitled to disgorgement of Defendants’ profits directly and indirectly attributable to
 13   Defendants’ infringement of the Broadcast, in an amount to be established at trial but
 14   no less than $50,000,000.00.
 15         59.    Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
 16   17 U.S.C. § 505.
 17                                  PRAYER FOR RELIEF
 18         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
 19   AS TO COUNT ONE:
 20         1.     That Defendants, Defendants’ employees, representatives, and agents be
 21                enjoined from copying, uploading, distributing, selling, or otherwise
 22                infringing on Plaintiff’s copyright in the Broadcast;
 23         2.     That Plaintiff be awarded all profits of Defendants plus all losses of
 24                Plaintiff, the exact sum to be proven at the time of trial but in no event
 25                less than $50,000,000.00; and
 26         3.     That an order be issued requiring Defendants to account to Plaintiff for
 27                profits attributable to their use of Plaintiff’s copyright, in accordance with
 28                proof.
                                                  12
                                   FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 14 of 15 Page ID #:119



  1   AS TO COUNT TWO:
  2        4.    For statutory penalties in an amount, in the discretion of this Court, of up
  3              to the maximum amount of $110,000.00, for Defendants’ willful
  4              violations of 47 U.S.C. § 605(a).
  5   AS TO COUNT THREE:
  6        5.    For statutory penalties in an amount, in the discretion of this Court, of up
  7              to the maximum amount of $60,000.00 for each of the Defendants’ willful
  8              violations of 47 U.S.C. § 553; and
  9        6.    For Attorney’s fees, interest, and costs of suit pursuant to 17 U.S.C. §
 10              505; 47 U.S.C. 605(e)(3)(B)(iii) or § 553(c)(2)(c).
 11   AS TO COUNT FOUR:
 12        7.    For damages within this Court’s jurisdiction in an amount according to
 13              proof at trial but in no event less than $50,000,000.00; and
 14        8.    For punitive damages in an amount appropriate to punish Defendants and
 15              deter others from engaging in similar misconduct.
 16   AS TO COUNT FIVE:
 17        9.    For damages within this Court’s jurisdiction in an amount according to
 18              proof at trial but in no event less than $50,000,000.00; and
 19        10.   Injunctive relief enjoining from copying, uploading, distributing, selling,
 20              or otherwise infringing on Plaintiff’s copyright in the Broadcast.
 21   AS TO COUNT SIX:
 22        11.   That Defendants, Defendants’ employees, representatives, and agents be
 23              enjoined from copying, uploading, distributing, selling, or otherwise
 24              infringing on Plaintiff’s copyright in the Broadcast;
 25        12.   That Plaintiff be awarded all profits of Defendants plus all losses of
 26              Plaintiff, the exact sum to be proven at the time of trial but in no event
 27              less than $50,000,000.00; and
 28        13.   That an order be issued requiring Defendants to account to Plaintiff for
                                              13
                                 FIRST AMENDED COMPLAINT
Case 2:21-cv-03942-JAK-KS Document 10 Filed 05/21/21 Page 15 of 15 Page ID #:120



  1              profits attributable to their use of Plaintiff’s copyright, in accordance with
  2              proof.
  3   AS TO ALL COUNTS:
  4        14.   For pre-judgment and post-judgment interest on all damages awarded;
  5        15.   For attorneys’ fees and costs of suit incurred herein according to proof;
  6              and
  7        16.   For such other and further relief as the Court may deem just and proper.
  8

  9   Dated: May 21, 2021            NOVIAN & NOVIAN, LLP
                                         Attorneys at Law
 10

 11                                  By:    /s/ Farhad Novian
                                            FARHAD NOVIAN
 12
                                            MICHAEL O’BRIEN
 13                                         ALEXANDER BRENDON GURA
 14
                                            Attorneys for Plaintiff TRILLER FIGHT
 15                                         CLUB II LLC
 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28

                                               14
                                 FIRST AMENDED COMPLAINT
